Citation Nr: 0102593	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-15 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the calculated amount of 
$7,110.  

2.  Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the calculated amount of 
$1,498.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
active service from August 1950 to August 1970 and who died 
in August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office Committee on Waivers 
and Compromises (RO) in Atlanta, Georgia, that denied waiver 
of recovery of an overpayment in the calculated amount of 
$8,608 because of the appellant's bad faith.  

The overpayment in the calculated amount of $8,608 consists 
of an overpayment in the amount of $7,110 because of Social 
Security benefits the appellant began to receive in December 
1996 and an overpayment in the amount of $1,498 because of 
reported income the appellant received during 1994.  The 
portion of the overpayment in the calculated amount of $1,498 
is the subject of the remand portion of this decision.  


FINDINGS OF FACT

1.  With respect to the overpayment in the calculated amount 
of $7,110, the appellant's failure to promptly notify VA for 
approximately seven months following her receipt of Social 
Security benefits was not done with the willful intent to 
mislead VA as to her receipt of Social Security benefits.

2.  With respect to the overpayment in the calculated amount 
of $7,110, based upon the appellant's receipt of Social 
Security benefits, there was fault on the part of both the 
appellant and VA in creating the overpayment, the appellant 
did not change her position to her detriment in reliance on 
VA pension, failure to make restitution would not result in 
unfair gain to her, and recovery of the overpayment would 
result in undue hardship and defeat the purpose of the 
benefit.  


CONCLUSION OF LAW

With respect to the portion of the overpayment in the 
calculated amount of $7,110, bad faith, misrepresentation, 
and fraud are not shown and recovery of the overpayment in 
the calculated amount of $7,110 would be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duties to assist 
and notify claimants have recently been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  In this regard, the 
appellant and her representative were provided a statement of 
the case in January 1999.  The statement of the case notified 
the appellant and her representative of what information 
would be necessary to substantiate a claim for waiver of an 
overpayment.  In addition, the Board's decision is favorable 
to the appellant regarding the overpayment in the calculated 
amount of $7,110.  Under these circumstances, the Board finds 
that adjudication of this appeal, without referral to the RO 
for initial consideration under the new law, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.

The record reflects that the appellant has previously been 
awarded improved death pension benefits.  By official letter, 
dated in June 1988, the appellant was notified of an award of 
death pension benefits.  This letter informed her that her 
benefits were based upon zero income and that she must 
immediately report any changes in her income because her 
pension must be reduced whenever she received income from 
another source.  In August 1990 the appellant reported that 
she had obtained employment and indicated that she would no 
longer be eligible for improved death pension benefits.  Her 
benefits were terminated.  

Following subsequent application, the appellant was again 
awarded improved death pension benefits in November 1991.  
She was notified of this action by official letter dated in 
November 1991.  This letter again informed her that her award 
was based upon zero countable annual income.  She was further 
informed that her pension was related to her family's income 
and that adjustments must be made in her pension whenever her 
family's income changed.  Therefore, the appellant must 
immediately notify VA if she received income from any source 
other than that shown on the letter.  

By official letter dated in November 1992, the appellant was 
again informed that her award was based upon zero countable 
income.  She was informed that if the zero countable income 
was not correct she should submit an accurate statement of 
her income from all sources.  Further, she should immediately 
notify VA if there was any subsequent change in her income.  
If she was not then receiving Social Security, but began 
receiving that benefit at a later date, she should inform VA 
immediately.  

By official letter dated in July 1996 the appellant was 
advised of an amendment to her award.  She was advised that 
her award was based upon zero Social Security benefits and 
that she must immediately report any change in her income to 
VA.  By official letter, dated May 1997, the appellant was 
again reminded that she must immediately advise VA if there 
was any change in her income.  She was informed that if she 
had income now, that had not previously been reported, she 
should report the monthly rate and the date on which she 
received the first check.  

On July 7, 1997, the VA received a letter from the Social 
Security Administration.  This letter was addressed to the 
appellant and dated May 29, 1997.  The letter indicates that 
the appellant was being provided information from her Social 
Security record based upon her request and if she desired for 
anyone else to have this information she could send them this 
letter.  Immediately preceding this letter, in the claims 
file, is a copy of a May 1, 1997, notice to the appellant to 
report any changes in income.  Although the Social Security 
Administration notification is not attached to the May 1, 
1997, VA letter, there are staple marks in the upper left 
hand corner of each document that are identical.  Since there 
are duplicates of the May 1, 1997, notice to the appellant to 
report changes in income in the file and one bears staple 
marks that match the letter from the Social Security 
Administration letter addressed to the appellant, the Board 
concludes that the evidence supports a finding that the 
notification with respect to the appellant's award of Social 
Security benefits, received on July 7, 1997, was submitted by 
the appellant.  

The record reflects that action was not taken to amend the 
appellant's award, following the July 7, 1997, notification, 
until February 26, 1998.  Therefore, greater than one-half of 
the overpayment in the calculated amount of $7,110 was 
created after VA was placed on notice, by the appellant, of 
her receipt of Social Security benefits.  

On the basis of the record as set forth above, it is clear 
that the appellant had been placed on notice that she should 
immediately notify VA of any change in her income, including 
if she were to be awarded Social Security benefits.  The 
record indicates that she was awarded those benefits in 
December 1996 and reminded, in May 1997, that she should 
report any changes in her income.  It would appear that in 
response to that reminder she contacted the Social Security 
Administration and requested information regarding her award.  
That information was provided to her by letter dated May 29, 
1997.  She then forwarded that information to the VA where it 
was received on July 7, 1997.  

Where fraud, misrepresentation, or bad faith on the part of 
the appellant is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  
38 U.S.C.A. § 5302.  Bad faith "generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefit/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government."  38 C.F.R. § 1.965(b)(2).  In order to 
establish misrepresentation, the VA must show that there was 
a willful misrepresentation of a material fact or the willful 
failure to disclose a material fact with the intent of 
obtaining or retaining, or assisting an individual to obtain 
eligibility for VA benefits.  In order to determine whether 
misrepresentation exists, VA must prove a willful intent on 
the part of the debtor.  The burden of proof lies solely with 
VA.  38 C.F.R. §§ 1.962(b), 1.965(b)(1).

The evidence relating to the overpayment in the calculated 
amount of $7,110 as a result of the appellant's receipt of 
Social Security benefits beginning December 1996 has been set 
forth above.  While the appellant did delay in notifying VA 
of her receipt of Social Security benefits for approximately 
seven months, the record indicates that she did initiate 
action that would allow her to provide official notification 
following a reminder she received in May 1997.  Although the 
record establishes that the appellant had been previously 
reminded to report any changes in her income, as recently as 
July 1996, the Board concludes that the evidence is in 
equipoise with respect to whether or not the delay by the 
appellant in disclosing her receipt of Social Security 
benefits constitutes bad faith.  With consideration that the 
appellant initiated action to bring about notification to VA 
of her Social Security benefits following a May 1997 
reminder, the Board concludes that the evidence is in 
equipoise with respect to whether or not the appellant's 
actions constituted bad faith.  In resolving all doubt in the 
appellant's behalf, the Board concludes that the appellant's 
delay in reporting her receipt of Social Security benefits 
was not with intent to seek an unfair advantage or with 
knowledge of the likely consequences that resulted in a loss 
to the Government.  Further, the record does not indicate 
that misrepresentation or fraud exists.  Therefore, the 
appellant has not made a misrepresentation, committed fraud, 
or had bad faith, in creating the overpayment in the 
calculated amount of $7,110 as a result of her receipt of 
Social Security benefits in December 1996.  38 U.S.C.A. 
§ 5302.

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements which are not intended to be all-inclusive.  The 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, where collection of the debt would 
cause the debtor undue financial hardship by depriving her of 
basic necessities, where collection would defeat the purpose 
of the VA benefit, where failure to make restitution would 
result in unjust enrichment, and where the reliance on VA 
benefits resulted in relinquishment of a valuable right 
(i.e., changing position to one's detriment).  38 C.F.R. 
§ 1.965(a).  

As set forth above, the appellant was notified on multiple 
occasions that she must immediately report any change in her 
income.  Therefore, there is some fault on the part of the 
appellant in failing to promptly inform VA of her receipt of 
Social Security benefits.  However, as noted above, following 
the July 1997 notification of the appellant's receipt of 
Social Security benefits, action was not taken to adjust her 
award until late February 1998.  Therefore, there is some 
fault on the part of VA, by failing to promptly adjust the 
appellant's award, in creating the overpayment.  

In a financial status report, dated in April 1998, the 
appellant indicates that her total monthly income was 
$741.78.  She reports that her total monthly expenses, 
consisting of $111 for rent or mortgage, $75 for food, $125 
for utilities and heat, $60 for telephone, $55 for health and 
life insurance, $101.70 for auto and home insurance, $205 for 
automobile payment, $111 for auto and home taxes, and $100 
for contract debt, were $943.70.  She reported that her 
contract debt consisted of a $100 payment for tires with an 
unpaid balance of $225.  Her total assets were reported to be 
an automobile valued at $5,900.  In subsequent correspondence 
the appellant has indicated that she suffers from various 
medical disabilities that have a negative impact on her 
employability.  

A review of the monthly expenses reported by the appellant 
supports a finding that they are for provision of the basic 
necessities of life, including health care.  While the 
contract debt would have been retired fairly promptly, the 
appellant would still experience a negative monthly cash flow 
of approximately $100.  Therefore, requiring repayment in 
monthly installments would deprive the appellant of basic 
necessities of life and would defeat the purpose for which 
pension benefits were intended.  

While there is no indication that the appellant has changed 
her position to her detriment in reliance upon the receipt of 
VA death pension, failure to make restitution would not 
result in unfair gain to the appellant because it does not 
appear that she has accumulated resources during her receipt 
of pension or that the pension was used to provide for other 
than the basic necessities of life.  When all the factors are 
considered as set forth in the above analysis, there is an 
equipoise in the evidence with respect to whether or not 
recovery of the debt in the calculated amount of $7,110 would 
be against equity and good conscience.  In resolving doubt in 
the appellant's behalf, recovery of the debt in the 
calculated amount of $7,110, incurred as a result of the 
appellant's receipt of Social Security benefits beginning 
December 1996, would be against equity and good conscience.


ORDER

Waiver of recovery of the overpayment of improved death 
pension benefits in the calculated amount of $7,110 is 
granted.  


REMAND

A February 1998 letter to the appellant reflects that the VA 
had received the verification of income that she had signed 
on July 3, 1997, verifying receipt of income in 1994 in the 
amount of $1,497.  It was the receipt of this income that 
resulted in creation of the overpayment in the calculated 
amount of $1,498.  However, the record does not contain the 
verification of income signed by the appellant on July 3, 
1997.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should associate, with the 
claims file, the verification of income 
signed by the appellant on July 3, 1997, 
verifying receipt of income in 1994. 

2.  The RO should ensure that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), have been 
complied with.  The RO should then 
readjudicate the claim of entitlement to 
waiver of recovery of an overpayment in 
the calculated amount of $1,498 based 
upon her receipt of income in 1994.  

3.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, both the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

